Ex. 10.8
 
CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (“Agreement”), effective as of 12:01 p.m., August 3,
2007 (the “Effective Date”), is between XOMA (US) LLC (hereinafter referred to
as “XOMA”), a Delaware company with limited liability having an address of 2910
Seventh Street, Berkeley, California 94710, and John L. Castello (hereinafter
referred to as “MR. CASTELLO”), an individual having an address of 201 Oakridge
Drive, Danville, California 94506, both of whom may be jointly referred to
sometimes hereinafter as the “Parties”.  In consideration of the mutual
promises, covenants, and conditions contained herein, the Parties hereby agree
as follows:
 
1.           Consulting Services:  MR. CASTELLO agrees to perform the consulting
services described in Exhibit A to this Agreement (“Services”).  MR. CASTELLO
warrants that he has the skills, ability and training necessary to and that he
shall render the Services in a timely and professional manner consistent with
industry standards in accordance with the terms of this Agreement including
Exhibit A, and otherwise meeting the professional and/or services standards of
XOMA.  Subject to the foregoing, the manner and means by which MR. CASTELLO
chooses to complete the Services are in MR. CASTELLO’s sole discretion and
control.
 
2.           Compensation:  In consideration of the Services to be rendered
hereunder, XOMA agrees to pay MR. CASTELLO the compensation set forth in Exhibit
A to this Agreement.
 
3.           Expenses:  XOMA will reimburse MR. CASTELLO for all reasonable
travel, lodging and other expenses documented to the reasonable satisfaction of
XOMA.
 
4.           Other Services and Conflicts of Interest:  During the term of this
Agreement, MR. CASTELLO may perform services for, or be employed by other
persons, companies, or employers, so long as doing so does not create a conflict
of interest or otherwise cause MR. CASTELLO to breach his obligations under this
Agreement.
 
5.           Term:  The term of this Agreement will begin on the Effective Date
hereof and continue until the earlier of December 31, 2007, or termination by
either Party in accordance with this Section 5.
 
  (a)           Either XOMA or MR. CASTELLO may terminate this Agreement
immediately upon a material breach by the other Party by giving written notice
to the breaching Party.
 
      (b)           This Agreement shall terminate automatically upon (i) the
appointment of a receiver, liquidator or trustee for either Party by decree of
competent authority in connection with any adjudication or determination by such
authority that such Party is bankrupt or insolvent, (ii) the filing by either
Party of a petition in voluntary bankruptcy, the making of an assignment for the
benefit of either Party’s creditors or the entering into of a composition with
either Party’s creditors, or (iii) any resolution by the Board of Directors of
XOMA to terminate such Party’s/XOMA’s existence or otherwise cease operations or
wind up XOMA’s affairs.
 


--------------------------------------------------------------------------------



(c)           Unless MR. CASTELLO and XOMA otherwise agree in writing, the
Agreement shall terminate automatically upon the sale of all or substantially
all of XOMA’s assets or the acquisition of XOMA by way of merger or
consolidation with another entity or the acquisition of outstanding capital
stock of XOMA in any transaction in which the shareholders of XOMA immediately
prior to such transaction do not own a majority of the outstanding equity
interests of the resulting or surviving entity, unless in any such case the
resulting or surviving entity affirmatively assumes in writing XOMA’s
obligations hereunder.
 
(d)           This Agreement shall terminate automatically upon the death of MR.
CASTELLO.
 
(e)           Without limiting the foregoing, either XOMA or MR. CASTELLO may
terminate this Agreement, at its discretion, upon prior written notice to the
other Party.
 
6.           Confidential Information:
 
  (a)           MR. CASTELLO acknowledges that his association with XOMA under
this Agreement creates a relationship of confidence and trust between MR.
CASTELLO and XOMA with respect to information disclosed to MR. CASTELLO or known
to MR. CASTELLO as a result of his relationship with XOMA, not generally known
to the trade or industry in which XOMA is engaged, about XOMA’s products,
processes, programs, methods, formulas, techniques, concepts, applications,
calculations and services, including research, development, manufacturing,
purchasing, finance, engineering, marketing, merchandising, and selling; and
corresponding information about the products, processes, programs, methods,
formulas, techniques, concepts, applications, calculations and services of
XOMA’s affiliates acquired by MR. CASTELLO or developed or made known to XOMA by
MR. CASTELLO in the scope of MR. CASTELLO’s relationship with XOMA (hereinafter
referred to as “Confidential Information”).
 
  (b)           At all times during the term of this Agreement and thereafter,
MR. CASTELLO will not disclose, use, disseminate, lecture upon or publish
Confidential Information unless MR. CASTELLO first secures XOMA’s written
consent.
 
  (c)           (i)  MR. CASTELLO will disclose promptly to XOMA, in confidence,
all formulas, processes, techniques, test data, discoveries, improvements,
innovations, concepts and ideas, whether patentable or not, conceived or made by
MR. CASTELLO in the course of the Services performed hereunder, solely or
jointly with another or others, which are made or conceived with the use of
XOMA’s facilities, materials, equipment, trade secrets, personnel, or time, or
are suggested by or result from, any task assigned to MR. CASTELLO or work
performed by MR. CASTELLO for, or on behalf of XOMA which relate to the Services
performed hereunder (hereinafter collectively referred to as “Inventions”) and
all such Inventions will be owned by and will be the sole and exclusive property
of XOMA.  MR. CASTELLO hereby agrees to assign to XOMA any and all rights MR.
CASTELLO may have in any Inventions.
 

2

--------------------------------------------------------------------------------



  (ii)  Pursuant to Sections 2870-2872 of the California Labor Code, the term
“Invention” as used herein will not apply to any invention for which no
equipment, supplies, facility or trade secret information of XOMA was used and
which was developed entirely on MR. CASTELLO’s own time or on MR. CASTELLO’s
employees’ own time, and (a) which does not relate (1) to the business of XOMA
or (2) to XOMA’s actual or demonstrably anticipated research or development, or
(b) which does not result from any work performed by MR. CASTELLO for
XOMA.  Pursuant hereto, the term “Invention” as used herein will not include any
invention which will arise outside the scope of the Services performed
hereunder.
 
  (d)           MR. CASTELLO will not disclose to XOMA or induce XOMA to use any
secret or confidential information or material which MR. CASTELLO has reason to
believe is owned by others.
 
  (e)           MR. CASTELLO will, whenever requested to do so by XOMA, execute
any applications, assignments, or other instruments which XOMA will consider
necessary to apply for and obtain Letters Patent in the United States, or any
foreign country, or to otherwise protect XOMA’s interests therein with respect
to Inventions. These obligations will continue beyond the termination of
Services hereunder with respect to Inventions conceived or made by MR. CASTELLO,
pertaining to the Services performed hereunder, during the period MR. CASTELLO
renders Services to XOMA hereunder, and will be binding upon MR. CASTELLO’s
successors, assigns, or other legal representatives.  MR. CASTELLO will also
disclose to XOMA all patent applications filed by MR. CASTELLO within one year
after termination of Services hereunder.  MR. CASTELLO acknowledges that any
such application which relates to the subject matter of the Services performed
hereunder will be presumed to relate to an Invention which was made before
termination of the Services hereunder.
 
  (f)           Upon termination of this Agreement, MR. CASTELLO will turn over
to a designated individual employed by XOMA all property then in MR. CASTELLO’s
possession or custody and belonging to XOMA.  MR. CASTELLO will not retain any
copies or reproductions of correspondence, memoranda, reports, specifications,
computations, notebooks, drawings, photographs or other documents relating in
any way to the Services performed hereunder which are entrusted to MR. CASTELLO
at any time during the term of this Agreement.
 
7.           Patents:  MR. CASTELLO will not assert any rights under any
Inventions as having been made or acquired by MR. CASTELLO prior to the
effective date of this Agreement.
 
8.           Representations and Warranties:  MR. CASTELLO represents and
warrants that performance of this Agreement will not breach any agreement or
other contractual commitment or obligation by which MR. CASTELLO is bound.
 

3

--------------------------------------------------------------------------------



9.           Employment Taxes, Payments and Records:  MR. CASTELLO agrees (a) to
pay and/or withhold any and all fees, charges, payments and taxes required to be
paid or withheld pursuant to any and all applicable federal, state and local
laws, statutes, rules and regulations (collectively, the “Laws”), including,
without limitation, any and all federal and state income tax, social security,
unemployment and disability insurance laws, statutes, rules and regulations, in
connection with this Agreement; (b) to maintain any and all records and
documents required by the Laws in connection with this Agreement and to file
such records and documents as required by the Laws; and (c) to reimburse and
indemnify XOMA in the event that MR. CASTELLO fails fully and in a timely
fashion to perform any of the obligations set forth in this Section 9 and XOMA,
at its option which is hereby granted, performs or discharges any and all of
such obligations in MR. CASTELLO’s name or on MR. CASTELLO’s behalf or
otherwise.
 
10.           Independent Contractor Status:  In performing the Services, MR.
CASTELLO will be deemed to be for all purposes an independent contractor (and
not an employee or agent of XOMA) under any and all laws, whether existing or
future, including without limitation Social Security laws, unemployment
insurance laws, and withholding and other employment taxation laws.  MR.
CASTELLO will not be entitled to participate in any employee benefits accruing
to employees of XOMA.  MR. CASTELLO will not be authorized to make any
representation, contract or commitment on behalf of XOMA unless MR. CASTELLO is
specifically requested or authorized to do so in writing by an authorized
representative of XOMA.
 
11.           Performance of Services:  In performing the Services, MR. CASTELLO
agrees to provide his own equipment, tools and other materials at his own
expense.  Notwithstanding the preceding sentence, XOMA shall make its facilities
and equipment available to MR. CASTELLO as reasonably necessary in connection
with the Services.  For any work performed on XOMA’s premises, MR. CASTELLO
shall comply with all security, confidentiality, safety and health policies of
XOMA.  MR. CASTELLO shall take all necessary precautions to prevent, and shall
be responsible for, any injury to any persons (including, without limitation,
employees of XOMA) or damage to property (including, without limitation, XOMA’s
property) arising from or relating to MR. CASTELLO’s performance of the Services
or the use by MR. CASTELLO of any XOMA equipment, tools, facility or other
property, whether or not such claim is based upon its condition or on the
alleged negligence of XOMA in permitting its use.
 
12.           Injunctive Relief:  XOMA and MR. CASTELLO reaffirm, recognize and
agree that the Services to be performed by MR. CASTELLO hereunder are of a
special, unique, extraordinary and intellectual character; that those Services
are of particular value to XOMA and that the breach of any or all obligations
undertaken by MR. CASTELLO hereunder, including, without limiting the generality
of the foregoing, MR. CASTELLO’s obligation of non-competition, could not be
reasonably or adequately compensated by damages in an action at law, and that an
appropriate remedy for XOMA for any such breach or threat to commit a breach
will be, without limitation, an injunction restraining MR. CASTELLO from
committing such breach and granting specific performance hereunder.
 
13.           Arbitration:  Any controversy, dispute or claim arising out of or
relating to this Agreement or any alleged breach hereof, will be settled by
arbitration before three neutral arbitrators in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect, and
judgment upon the award rendered by the arbitrators may be entered in any court
of competent jurisdiction.
 
14.           Legal Fees:  If any action or proceeding in arbitration or law is
commenced to enforce any of the provisions or rights under this Agreement, the
unsuccessful party to such action or proceeding, as determined by arbitration or
by the court in a final judgment or decree, will pay the successful party all
costs, expenses, and reasonable attorney’s fees incurred therein by such party
(including, without limitation, such costs, expenses and fees on any appeal),
and if such successful party will recover judgment in any such action or
proceedings, such costs, expenses and attorneys’ fees will be included as part
of such judgment.
 
15.           Severability:                                If any provision of
this Agreement is held to be inoperative, unenforceable or otherwise invalid,
the remaining provisions hereof will be carried into effect without regard to
such inoperative, unenforceable or otherwise invalid provision.
 
16.           Governing Law:  This Agreement will be construed in accordance
with, and governed by, the laws of the State of California.
 
17.           Assignment:  Since this Agreement requires the performance of
personal services by MR. CASTELLO, MR. CASTELLO may not assign any right or
delegate any duty described in this Agreement without XOMA’s prior written
approval.
 
18.           Entire Agreement:  This instrument constitutes the entire
Agreement between the Parties hereto and supersedes any and all prior agreements
concerning the engagement of MR. CASTELLO by XOMA, whether written or
oral.  This Agreement will not be amended, altered or changed except by written
agreement signed by both Parties hereto.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date(s) set
forth below.
 
XOMA (US) LLC


_____________________________________           ______________________________



Charles C.
Wells                                                                                     John
L. Castello
Vice President, Human Resources and
Information Technology






_____________________________________                           __________________________________

Date                                                                                                        
 Date



4

--------------------------------------------------------------------------------



EXHIBIT A


Statement of Work




I.  
DESCRIPTION OF THE SERVICES TO BE PERFORMED:



Mr. Castello will be available to provide consulting services for up to two (2)
days a week as requested by, and shall provide such services exclusively to, the
Chief Executive Officer and President of XOMA Ltd.






II.           COMPENSATION


XOMA will pay MR. CASTELLO, in monthly installments, an aggregate amount equal
to 40% of the base salary he would have received had he remained an employee of
XOMA for the term of this agreement, based on his annual salary as in effect
immediately prior to his entry into this agreement ($500,000 per year), for
consulting services rendered by MR. CASTELLO during the term of this Agreement.






[Social Security/Tax I.D. #__________]
 
 
 
 
                                                                                                     A-1          